Determination annulled, with $50 costs and disbursements. Memorandum: We find no substantial evidence to support the determination that the petitioner violated subdivision (a) of section 1142 of the Vehicle and Traffic Law. All concur, except Williams, P. J. and MeClusky, J., who dissent and vote to confirm the determination. (Review of determination of Commissioner of Motor Vehicles suspending petitioner’s chauffeur’s license for 30 days transferred by Monroe Special Term.) Present — Williams, P. J., Goldman, Halpern, MeClusky and Henry, JJ.